Case: 16-50118      Document: 00513802824         Page: 1    Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-50118                                FILED
                                  Summary Calendar                      December 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHARLES EDWARD JOHNSON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-97-1


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Charles Edward Johnson, federal prisoner # 83808-180, who stands
convicted of possession with intent to distribute at least five grams of a mixture
or substance containing cocaine base, “crack” cocaine, within 1000 feet of a
public elementary school, seeks authorization to proceed in forma pauperis
(IFP) to challenge the denial of his motions to correct the presentence report
(PSR) under Federal Rules of Criminal Procedure 35 and 36.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50118    Document: 00513802824     Page: 2   Date Filed: 12/19/2016


                                 No. 16-50118

      By moving to proceed IFP in this court, Johnson challenges the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Johnson argues that, pursuant to
Federal Rule of Criminal Procedure 36, the district court should correct his
sentence. According to Johnson, the district court violated his due process
rights by sentencing him based on false or unreliable information in the PSR
regarding his prior arrests and the weight of narcotics attributed to him.
Johnson has also filed motions for immediate release, release on bail, and
judicial notice.
      As the district court determined, the substantive legal errors which
Johnson asserts are not the sort of clerical errors amenable to correction under
Rule 36. See Jones v. Anderson-Tully Co., 722 F.2d 211, 212 (5th Cir. 1984).
Johnson’s motions cannot be considered as 28 U.S.C. § 2241 petitions because
they did not raise claims that were previously unavailable and were grounded
in “a retroactively applicable Supreme Court decision” showing that Johnson
“may have been convicted of a nonexistent offense.” Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001).
      To the extent that Johnson challenged the PSR itself, complaints
regarding the contents of a presentence report must be raised prior to the
imposition of sentence. See United States v. Engs, 884 F.2d 894, 895-97 (5th
Cir. 1989).   Thus, the district court lacked jurisdiction to consider those
contentions, see id., and this court is without jurisdiction over the appeal of
that decision, see United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
      Johnson’s claim that his sentence was imposed in violation of the
Constitution could have been raised in his original 28 U.S.C. § 2255 motion
and, therefore, is successive. See United States v. Orozco-Ramirez, 211 F.3d
862, 867 (5th Cir. 2000). Johnson was therefore required to obtain this court’s



                                       2
    Case: 16-50118     Document: 00513802824     Page: 3   Date Filed: 12/19/2016


                                  No. 16-50118

authorization prior to filing the successive claims, but has failed to do so. See
§ 2255(h); Key, 205 F.3d at 774. Even if he had done so, however, his claim
does not meet the requirement that it be based on a new rule of constitutional
law that applies retroactively or on newly discovered evidence that, if proven,
would establish that no reasonable factfinder would have found him guilty.
See § 2255(h).    The district court thus lacked jurisdiction over Johnson’s
motions and his appeal, therefore, does not raise “legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983).
      This is yet another effort by Johnson to obtain § 2255 relief, raising
claims that are repetitive of or similar to claims raised in his prior efforts, in
whatever guise, seeking habeas relief. See In re Johnson, No. 16-50842 (5th
Cir. Oct. 27, 2016); United States v. Johnson, No. 16-50673 (pending motion to
proceed IFP on appeal); In re Johnson, No. 16-50506 (5th Cir. June 8, 2016);
United States v. Johnson, No. 15-50570 (5th Cir. Dec. 18, 2015); In re Johnson,
No. 15-50134 (5th Cir. May 29, 2015). In In re Johnson, No. 16-50842, we
warned Johnson that future frivolous or repetitive requests for authorization
to file a successive § 2255 motion will result in the imposition of sanctions,
which may include dismissal, monetary sanctions, and restrictions on his
ability to file pleadings in this court and any court subject to this court’s
jurisdiction. We now expand that warning to include any frivolous filings
challenging Johnson’s conviction or sentence.
      IT IS ORDERED that the decision of the district court is AFFIRMED.
Johnson’s motions for immediate release, release on bail, and judicial notice
are DENIED. ALL OUTSTANDING MOTIONS ARE ALSO DENIED. A
SANCTION WARNING is ISSUED.




                                        3